DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-17 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 03/03/2020, 08/12/2020, 11/17/2020, 11/26/2020, 12/08/2020 & 01/13/2021 have been considered by the Examiner.

	Claim Objections
Claims 1-17 are objected to because of the following informalities: 
A) In Claim 1, line 2, “vehicle” should read “a vehicle”
B) In Claim 1, line 6, “conditioned” should read “said conditioned”
C) In Claim 5, line 3, “centre” should read “center”
D) In Claim 12, line 2, “centre” should read “center”
E) Claims 2-4, 6-11 & 13-17 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

A) Claim 1 recites the limitation "the inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the inside” has been construed to be an inside.

B) The phrase “at least one outlet port disposed adjacent each longitudinal end” in Claim 1, line 5 renders the claim indefinite because it has multiple interpretations which make the scope of the claim unclear. Is there at least a single outlet port that is adjacent both longitudinal ends, or is there at least one port at each of the two longitudinal ends for a total of at least two outlet ports. For the purposes of examination, “at least one outlet port disposed adjacent each longitudinal end” has been construed that there are a total of at least two outlet ports, one disposed adjacent one longitudinal end and the other outlet port adjacent the other longitudinal end.

C) The term “said outlet port” in Claim 1, lines 6-7 renders the claim indefinite because there are multiple outlet ports, but only one is referred to. For the purposes of examination, “each said outlet port” has been construed to be “each of said outlet ports”.

D) The term "raised" in claim 2, line 2 is a relative term which renders the claim indefinite.  The term "raised" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “raised” has been construed to be higher than the bottom of the apparatus.

E) The phrase “each leg leading to one longitudinal end” in Claim 2, lines 2-3 renders the claim indefinite because it is not clear if both legs lead to the same end or to opposite ends. For the purposes of 

F) Claim 5 recites the limitation "the height" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the height” has been construed to be a height.

G) Claim 5 recites the limitation "the center" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the center” has been construed to be a center.

H) The term "narrower" in claim 5, line 3 is a relative term which renders the claim indefinite.  The term "narrower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “narrower” has been construed to be narrower than a height of each leg at said respective longitudinal end.

I) The term "relatively higher" in claim 6, line 2 is a relative term which renders the claim indefinite.  The term "relatively higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “relatively higher” has been construed to be a larger height that at least one other portion of the leg.

J) The term “a pair of outlet ports” in Claim 9, line 2 render the claim indefinite because it is not clear if these are in addition to the at least one outlet ports of Claim 1 or include said at least one outlet port. For the purposes of examination, “a pair of outlet ports” has been construed to be that said at least one outlet port comprises a pair of outlet ports.



L) Claim 14 recites the limitation "the velocity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the velocity” has been construed to be a velocity.

M) Claim 14 recites the limitation "the airflow noise" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the airflow noise” has been construed to be an airflow noise.

N) The term “large" in claim 15, line 2 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “large” has been construed to be any radiused corner.

O) Claim 15 recites the limitation "the flow disturbance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the flow disturbance” has been construed to be a flow disturbance.

P) Claims 3-4, 7-8, 10-11, 13 & 16-17 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 12, 14 & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,680,468 to Schueler.

A) As per Claim 1, Schueler teaches an air distribution apparatus (Schueler: Figure 5) for distributing conditioned airflow from a roof mounted air conditioner to the inside of vehicle, said apparatus including: 
an inlet port (Schueler: Figure 5, Item 70) adapted to receive said conditioned airflow from said roof mounted air conditioner; 
at least one outlet port (Schueler: Figure 5, Items 53 & 54 each have at least one outlet port) disposed adjacent each longitudinal end of said apparatus for delivering conditioned airflow to said vehicle; and 
an internal supply duct adapted to evenly split said conditioned airflow to each said outlet port (Schueler: Figure 5, internal duct split in different ways, including equal airflow forward and rearward by 139; Col. 5, lines 50-55, “same . . . rates of flow”).

B) As per Claim 2, Schueler teaches that said internal supply duct includes a raised splitter formation (Schueler: Figure 5, Item 139) and two legs (Schueler: Figure 5, one leg going from 139 right and one leg going from 139 left), each leg leading to one longitudinal end.

C) As per Claim 3, Schueler teaches that each leg includes an upper convex surface for substantially redirecting said conditioned airflow (Schueler: Figure 5, Items 65 & 71 are both convex).

D) As per Claim 4, Schueler teaches that each leg includes a lower concave surface for substantially redirecting said conditioned airflow (Schueler: Figure 5, Items 144 & 156 are concave and form part of each respective leg).

E) As per Claim 7, Schueler teaches that each leg includes a pair of opposed side walls, said side walls substantially diverging as each leg approaches each longitudinal end (Schueler: best shown in Figure 4, Items 61-62).

F) As per Claim 8, Schueler teaches that each side wall is substantially curved (Schueler: best shown in Figure 4, Items 61-62).

G) As per Claim 12, Schueler teaches that said raised splitter formation is substantially aligned with the center axis of said inlet port (Schueler: best shown in Figure 5, Item 139, but Item 139 can be adjusted to be anywhere including aligned with center axis).

H) As per Claim 14, Schueler teaches that each leg includes a cross sectional area which increases as each leg respectively approaches each longitudinal end such that the velocity of the conditioned airflow reduces thereby reducing the airflow noise generated at each longitudinal end (Schueler: best shown in Figure 4, diverging passage with Items 61 & 62).

I) As per Claim 16, Schueler teaches that each outlet port includes at least one movable louver for directing the conditioned airflow leaving each outlet port (Schueler: Figure 5, Items 80 at each side).

 a pair of laterally disposed return air entry ports adapted to return air from said vehicle to said roof mounted vehicle air conditioner (Schueler: best shown in Figure 2, Items 118 & 119).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueler in view of AU2016101949 A4 to Henshall.

A) As per Claim 5, Schueler teaches that the height of each leg is narrower at the center of each leg (Schueler: Figure 5, both sides are shorter in middle than ends).
Schueler does not explicitly teach that each leg includes a lower convex surface downstream of said lower concave surface.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schueler by adding a lower convex surface downstream of concave surface, as taught by Henshall, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schueler with these aforementioned teachings of Henshall with the motivation of further diffusing airflow at the end of the duct such that large drafts are reduced making the air conditioning within the vehicle more even and comfortable for the occupants.

B) As per Claim 6, Schueler in view of Henshall teaches that the height of each leg is relatively higher at the sides of each leg (Schueler: Figure 5, both sides are shorter in middle than ends).

C) As per Claim 9, Schueler in view of Henshall teaches that said apparatus includes a pair of outlet ports disposed at each longitudinal end (Schueler: Figures 5-6, Item 80 provides at least two outlet ports at each end).

D) As per Claim 10, Schueler in view of Henshall teaches that said supply duct includes a divider formation extending along a portion of each leg for evenly separating the conditioned airflow between each outlet port (Schueler: Figures 5-6, Item 80 provides at least two outlet ports at each end).

E) As per Claim 11, Schueler in view of Henshall teaches that said divider formation extends between said lower convex surface and a top surface of each leg (Schueler: Figures 5-6, Item 80 provides at least two outlet ports at each end).


Claims 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueler in view of US Patent Number 2,701,998 to Wulle.

A) As per Claim 13, Schueler teaches an inlet supply duct for fluidly connecting said inlet port to said roof mounted vehicle air conditioner (Schueler: Figure 5, duct from Item 12 to Item 70).
Schueler does not explicitly teach that the inlet supply duct is flexible.
However, Wulle teaches a flexible inlet supply duct (Wulle: Figure 2, Item 53).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schueler by making the inlet duct flexible, as taught by Wulle, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schueler with these aforementioned teachings of Wulle with the motivation of being able to connect the 

B) As per Claim 15, Schueler in view of Wulle teaches that said flexible inlet supply duct includes large radiused corners for minimizing the flow disturbance of said conditioned airflow into said inlet port (Schueler: best shown in Figure 4, duct connecting to Item 70 has same cross section as 70 which has radiused corners).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762